Appeal from a *586judgment of the County Court of Washington County (Berke, J.), rendered March 8, 2005, convicting defendant upon his plea of guilty of two counts of the crime of burglary in the second degree.
Defendant pleaded guilty to two counts of burglary in the second degree as charged in a two-count indictment. Although the People proposed a plea agreement which included a recommendation that defendant be sentenced to prison terms of five years to be followed by three years of postrelease supervision, County Court agreed to sentence him to concurrent prison terms of four years, to be followed by three years of postrelease supervision if he pleaded to the entire indictment, which he did. Defendant was sentenced as promised and he now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we are not persuaded. County Court imposed a sentence that was shorter than that recommended by the People and significantly less than the consecutive sentences and postrelease supervision that could have been imposed had he been convicted after trial. Notwithstanding his youth, minimal criminal record and claimed drug addiction, we find no extraordinary circumstances warranting reduction of the sentence in the interest of justice (see People v Dolison, 23 AD3d 844, 845 [2005], lv denied 6 NY3d 812 [2006]; People v Butler, 16 AD3d 915, 917 [2005], lv denied 5 NY3d 786 [2005]).
Mercure, J.R, Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.